Per Curiam.

Appeal transferred to the Circuit Court of Appeals for the Eighth Circuit under the authority of the Act of September 14, 1922, c. 305, 42 Stat. 837, and of the following cases: Aspen Mining and Smelting Co. v. Billings, 150 U. S. 31, 37; Brown v. Alton Water Co., 222 U. S. 325, 331-334; Carter v. Roberts, 177 U. S. 496, 500; Union Trust Co. v. Westhus, 228 U. S. 519, 522, 524; Metropolitan Water Co. v. Kaw *658Valley Drainage District, 223 U. S. 519, 522-524; Shapiro v. United States, 235 U. S. 412, 415-417; Farmers and Mechanics National Bank v. Wilkinson, 266 U. S. 503, 506.
Messrs. Thomas H. Gibson and Henry E. May, with whom Mr. Myron H. Walker was on the brief, for appellant.
Mr. Gerald Hughes, with whom Messrs. Clayton C. Dorsey and H. S. Robertson were on the brief, for appellee.